United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2892
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Charles P. Seacrest,                    * District of Nebraska.
                                        *
            Appellant.                  *    [UNPUBLISHED]
                                   ___________

                          Submitted: November 28, 2001
                              Filed: November 30, 2001
                                   ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Charles P. Seacrest appeals the district court’s1 denial of his 18 U.S.C.
§ 3582(c)(2) sentence-reduction motion. Having carefully reviewed the record and
the parties’ submissions on appeal, we adopt the court’s reasoning--that Amendment
599 to the U.S. Sentencing Guidelines is inapplicable to Seacrest--and, accordingly,
we affirm its judgment. See 8th Cir. R. 47B.




      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-